Case 1:18-cv-01394-RGA Document 142-1 Filed 10/09/20 Page 1 of 4 PageID #: 5640




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

     GUEST TEK INTERACTIVE                          )
     ENTERTAINMENT LTD.,                            )
                                                    )
                          Plaintiff,                )
                                                    )
                  v.                                )   C.A. No. 18-1394 (RGA)
                                                    )
     NOMADIX, INC.,                                 )
                                                    )
                          Defendant.                )

        JOINT [PROPOSED] ORDER ON DISCOVERY AND SCHEDULING ISSUES

          The parties having briefed their positions on various discovery and scheduling issues (D.I.

 109, 110, 111, 112), and the Court having conducted a discovery conference on those issues on

 September 3, 2020, IT IS HEREBY ORDERED,1 for the reasons as stated in the September 3,

 2020 conference, that:

          1.

          [Guest Tek’s Proposal:] Plaintiff Guest Tek Interactive Entertainment, Ltd. (“Guest Tek”)

 shall serve its final infringement contentions on or before October 16, 2020. These contentions

 shall be final, but may be amended or supplemented upon a showing of good cause with leave of

 Court.

          [Nomadix’s Proposal:] Plaintiff Guest Tek Interactive Entertainment, Ltd. (“Guest Tek”)

 shall serve its final infringement contentions on or before October 16, 2020, including in response

 to Nomadix’s Interrogatory No. 1. Absent permission from the Court after a showing by Guest

 Tek of diligence and no prejudice to Nomadix, Guest Tek shall not supplement or change its




 1
        The parties submit this proposed Order in accordance with the Court’s instructions during
 the September 3, 2020 discovery conference.


                                                   1
Case 1:18-cv-01394-RGA Document 142-1 Filed 10/09/20 Page 2 of 4 PageID #: 5641




 theories after that deadline. In particular, Guest Tek may not rectify any deficiencies in its final

 contentions due to internal inconsistencies, ambiguities, vagueness, or conclusory assertions.

        2.      Defendant Nomadix, Inc. (“Nomadix”) shall serve its final invalidity contentions

 on or before October 30, 2020. These contentions shall be final, but may be amended or

 supplemented upon a showing of good cause with leave of Court.

        3.      The fact discovery cutoff date is extended to November 13, 2020. Absent

 agreement between the parties or leave of Court, the parties shall not serve any additional

 interrogatories, requests for production, or requests for admission. The remaining case deadlines

 are extended as set forth in the attached Exhibit A.

        4.      Guest Tek’s motion to compel Nomadix to produce the categories of documents

 identified in Guest Tek’s proposed order (D.I. 109) is denied without prejudice.

        5.      Nomadix’s motion to compel Guest Tek to supplement its response to Nomadix’s

 Interrogatory No. 2 is denied.

        6.

        [Guest Tek’s Proposal:] Nomadix’s motion to compel Guest Tek to supplement its

 response to Nomadix’s Interrogatory No. 5 is denied without prejudice.

        [Nomadix’s Proposal:] Nomadix’s motion to compel Guest Tek to supplement its

 response to Nomadix’s Interrogatory No. 5 is granted in part and denied in part. On or before

 October 16, 2020, Guest Tek shall respond to Nomadix’s fifth interrogatory with respect to each

 Alternative Instrumentality identified in Nomadix’s third set of interrogatories.

        7.      Nomadix’s motion to compel Guest Tek to supplement its response to Nomadix’s

 Interrogatory No. 7 is granted. Guest Tek shall supplement its response with the best information

 available to it by October 16, 2020.




                                                  2
Case 1:18-cv-01394-RGA Document 142-1 Filed 10/09/20 Page 3 of 4 PageID #: 5642




        8.      Nomadix’s motion to compel Guest Tek to produce source code dated 2010 or

 earlier is denied without prejudice.

        9.      Nomadix’s motion to compel Guest Tek to supplement its document production in

 response to Nomadix’s Request for Production Nos. 30 and 37 is denied without prejudice.

        10.

        [Guest Tek’s Proposal:] Consistent with its Paragraph 4(a) disclosures, Guest Tek shall,

 pursuant to FRCP 41(a), seek dismissal of its claims against Nomadix based on U.S. Patent Nos.

 8,811,184; 9,531,640; 9,025,599; 9,503,419; and 9,705,846.

        [Nomadix’s Proposal:] Consistent with its Paragraph 4(a) disclosures, Guest Tek shall file

 a submission indicating that it dismisses with prejudice its claims against Nomadix based on U.S.

 Patent Nos. 8,811,184; 9,531,640; 9,025,599; 9,503,419; and 9,705,846.




                                                3
Case 1:18-cv-01394-RGA Document 142-1 Filed 10/09/20 Page 4 of 4 PageID #: 5643




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP           MORRIS JAMES LLP

 /s/ Jennifer Ying                              /s/ Kenneth L. Dorsney
                                                _____________________________________
 Jack B. Blumenfeld (#1014)                     Kenneth L. Dorsney (#3726)
 Jennifer Ying (#5550)                          500 Delaware Avenue, Suite 1500
 1201 North Market Street                       Wilmington, DE 19801
 P.O. Box 1347                                  (302) 888-6800
 Wilmington, DE 19899                           kdorsney@morrisjames.com
 (302) 658-9200
 jblumenfeld@mnat.com                           Attorneys for Defendant Nomadix, Inc.
 jying@mnat.com

 Attorneys for Plaintiff
 Guest Tek Interactive Entertainment Ltd.

 October 9, 2020


       IT IS SO ORDERED this _____ day of October, 2020.


                                                 ____________________________________
                                                 United States District Judge




                                            4
